United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islip, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1267
Issued: February 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal of the March 27, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$789.51 overpayment of compensation for the period November 8 to 22, 2008; and (2) whether
the Office properly denied waiver of the overpayment.
FACTUAL HISTORY
On May 18, 2007 appellant, then a 37-year-old letter carrier, was injured while lifting a
tray of flats onto a mail truck. The Office accepted that she sustained lumbosacral neuritis or
radiculitis. Appellant stopped work on May 23, 2007 and was placed on the periodic rolls for
temporary total disability on January 7, 2008.
In a letter dated January 7, 2008, the Office outlined appellant’s entitlement to
compensation benefits and her responsibility to return to work in connection with the injury

accepted by the Office. It also advised that appellant could not keep any compensation payment
for a period in which she also worked.
On October 28, 2008 the employing establishment offered appellant a position as a parttime modified city letter carrier working four to six hours per day. Appellant returned to work
part time, six hours per day on November 8, 2008.
On November 21, 2008 appellant submitted a CA-7, claim for compensation, requesting
compensation for the additional hours each day for which she was not compensated from
November 8 to 21, 2008. The Office advised appellant by letter dated December 2, 2008 that,
since her total disability payments had already been paid through November 22, 2008, she would
not be entitled to additional compensation.1
In a February 19, 2009 letter, the Office informed appellant that it made a preliminary
determination that she had received a $789.51 overpayment of compensation from November 8
to 22, 2008 because she continued to receive compensation benefits for temporary total disability
from November 8 to 22, 2008 after she had returned to work part time.2 It noted that the net
amount of compensation paid to appellant for the period October 26 to November 22, 2008 was
$1,974.50. The Office further calculated that the net amount that should have been paid for the
period October 26 to November 7, 2008 prior to appellant returning to work was $992.64.
Likewise, the amount that should have been paid for the intermittent wage loss for the period in
question was $192.35. Thus, appellant was only entitled to $1,184.99 for that period. As noted
above, she was paid $1,974.50 and therefore an overpayment of $789.51 was created. The
Office found that appellant was without fault in creating the overpayment. It informed her that
she had the right to submit evidence or argument if she disagreed with its finding and the right to
a prerecoupment hearing before an Office hearing representative. The Office allotted appellant
30 days to request a hearing and to submit financial information, by completing an attached
overpayment recovery questionnaire (Form OWCP-20), to allow the Office to determine if it
should waive recovery of the overpayment. The preliminary determination was mailed to her
address of record. No response was received from appellant. In a decision dated March 27,
2009, the Office finalized the $789.51 overpayment of compensation from November 8 to
22, 2008. It found that appellant was without fault in creating the overpayment but that she was
not eligible for waiver of the overpayment as appellant had not responded to the preliminary
notice of overpayment. The Office stated that she should forward a check for the entire amount
of the overpayment or contact it and make payment arrangements.

1

Appellant filed additional CA-7 claims for reimbursement of lost compensation after this date which are not
before the Board at this time.
2

In a previous January 6, 2009 letter, the Office had appellant informed of a $940.45 overpayment of
compensation from November 8 to 22, 2008; however, it later determined that the correct overpayment amount was
$789.51 and issued an amended preliminary notice of overpayment.

2

LEGAL PRECEDENT -- ISSUE 1
A claimant is not entitled to receive temporary total disability and actual earnings for the
same period. Office procedures provide that an overpayment in compensation is created when a
claimant returns to work but continues to receive wage-loss compensation.3
ANALYSIS -- ISSUE 1
The record indicates that appellant returned to part-time work, six hours per day at the
employing establishment on November 8, 2008. Appellant continued to receive wage-loss
compensation for total disability through November 22, 2008. As noted above, she is not
entitled to receive compensation for total disability after she has returned to work. Thus, an
overpayment occurred in the amount of $789.51. Appellant did not dispute the calculation of the
overpayment.
Appellant received $1,974.50 in total disability compensation but should have received
only $1,184.99 for partial disability. The Office subtracted $1,184.99 from $1,974.50 and found
that the difference between the amount of compensation appellant received and the amount she
should have received was $789.51. It explained how the overpayment occurred and provided
this to her with the preliminary notice of overpayment. The Board finds that the Office properly
determined that appellant received an overpayment of compensation in the amount of $789.51
for the period November 8 to 22, 2008.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.4 These statutory
guidelines are found in section 8129(b) of the Federal Employees’ Compensation Act which
states: “Adjustment or recovery [of an overpayment] by the United States may not be made
when [an] incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [the Act] or would be against equity and
good conscience.”5 Since the Office found appellant to be without fault in the creation of the
overpayment, then, in accordance with section 8129(b), the Office may only recover the
overpayment if it determined that recovery of the overpayment would neither defeat the purpose
of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations6 provide that recovery of an overpayment
will defeat the purpose of the Act if such recovery would cause hardship to a currently or
formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery
needs substantially all of his or her current income (including compensation benefits) to meet
current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed
3

Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).
4

See Robert Atchison, 41 ECAB 83, 87 (1989).

5

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361, 363 (1994).

6

20 C.F.R. § 10.436.

3

a specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.7 An individual is deemed to need substantially all of his or her income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00.8
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.9
Section 10.438 of the regulations provides that “[t]he individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by [the Office]. This information is needed to determine whether or not recovery on an
overpayment would defeat the purpose of the Act or be against equity and good conscience.”
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.10
ANALYSIS -- ISSUE 2
On February 19, 2009 the Office requested that appellant provide necessary financial
information by completing an overpayment recovery questionnaire, OWCP-20, if she desired
waiver of the overpayment in question. Appellant did not submit the completed form or
otherwise submit financial information supporting her income and expenses. As a result, the
Office did not have the necessary financial information to determine whether recovery of the
overpayment would defeat the purpose of the Act or if recovery would be against equity and
good conscience.11 Consequently, the Office properly denied waiver of recovery of the
overpayment.12
On appeal appellant asserts that she never received notice of an overpayment. The record
supports that the Office’s February 19, 2009 preliminary determination as well as the March 27,
2009 final overpayment decision were sent to appellant at her address of record and does not
indicate that it was returned as undeliverable. Under the “mailbox rule,” it is presumed, absent
evidence to the contrary, that a notice mailed to an individual in the ordinary course of business
was received by that individual.13 The presumption arises after it appears from the record that
7

An individual’s assets must exceed a resource base of $3,000.00 for an individual or $5,000.00 for an individual
with a spouse or one dependent plus $600.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment. See Robert F. Kenney, 42 ECAB 297 (1991).
8

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

9

20 C.F.R. § 10.437.

10

Id. at § 10.438.

11

See id. at § 10.438 (in requesting waiver, the overpaid individual has the responsibility for providing financial
information).
12

Id. at § 10.438. See T.S., 60 ECAB ___ (Docket No. 08-1604, issued March 13, 2009).

13

A.C. Clyburn, 47 ECAB 153 (1995).

4

the notice was duly mailed and the notice was properly addressed.14 Appellant further asserts
that she is unable to pay her current bills and cannot afford to pay back the overpayment of
compensation determined by the Office. As she did not submit the required financial
information that is necessary for the Office to determine eligibility for waiver, there can be no
determination of waiver.15
CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment of
compensation in the amount of $789.51 and that she was not entitled to waiver of the
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

14

Id.

15

See 20 C.F.R. § 501.2(c). With her request for appeal, appellant submitted a completed overpayment
questionnaire. The Board is without jurisdiction to review this evidence for the first time on appeal.

5

